The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on Feb. 8, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

Status of Claims
Claims 1-3, 7, 10, 13-15, 19, 22, and 28 are amended. Claims 1-28 are pending in the application.

Priority
The priority date that has been considered for this application is July 15, 2019.  
 
Response to Amendment
(A). Regarding Claim Objections: Applicant's amendment appropriately addressed the objection to the claims, the objections are withdrawn. 
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant’s amendments to claims necessitated new grounds of rejections made in this office action below. 

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Borges (US 20150199485 A1, cited in previous office action but not relied on, hereinafter “Borges”) in view of Kiaie et al (US 20110289497 A1, hereinafter “Kiaie”).

Regarding claim 1 (Currently Amended), Borges teaches A computer-implemented method, comprising: 
receiving, by a control module of a patient care device, from a device remote from the control module, a new configuration package (para [0062], “As used herein, distribution means to send an update from one device and to receive the update at another device. , wherein the new configuration package comprises one or more versions of firmware for to the control module of the patient care device (para [0062], “… Distribution also includes an MMDS 110 sending an update to a medical device 440 or medical device module 150. …” This paragraph indicates that the update that MMDS receives comprises firmware for a connected function module, i.e. medical device module 150); 
determining, by the control module, based on information associated with the new configuration package, that the new configuration package, received by the control module from the remote device and stored in [the first memory bank] of the control module, includes a new version of firmware for the first functional module connected to the control module (para [0068], “… In some implementations, the MMDS 110 also determines the versions of executable code and configuration information stored at one or more medical devices connected to the MMDS 110. At 550, the MMDS 110 receives updates from the server for the MMDS 110 and in some implementations receives updates for the medical devices connected to the MMDS 110. …”); and 
based on determining that the new version of firmware is included, transmitting, by the control module, the new version of firmware to the first functional module (para [0082], “… and if one or more updates are available from the MMDS 110 …. At 650, the medical device receives a distribution from the MMDS 110 (or server) of updates for the medical device. …”), [wherein the new version is stored on the first functional module in a different memory bank than a memory bank currently storing a firmware currently used by the first functional module]. 
Borges does not explicitly teach 
storing, by the control module, the received new configuration package in a first memory bank of the control module for the first functional module, wherein a second configuration package is stored in a second memory bank of the control module when the new configuration package is received, and wherein the second configuration package comprises a current version of firmware for 
…, wherein the new version is stored on the first functional module in a different memory bank than a memory bank currently storing a firmware currently used by the first functional module.
Kiaie teaches 
storing, by the control module, the received new configuration package in a first memory bank of the control module for the first functional module, wherein a second configuration package is stored in a second memory bank of the control module when the new configuration package is received, and wherein the second configuration package comprises a current version of firmware for (para [0064], “…Once converted, the new software code is downloaded to the device 401 as new (converted) data with a new version of the code and is stored in the first memory of the device 401 (504)….” para [0063] teaches that the old or current version is stored in second memory. In previous paragraphs, Borges teaches the control module and the first functional module, the combination of Borges and Kiaie teaches the claim feature); 
…, wherein the new version is stored on the first functional module in a different memory bank than a memory bank currently storing a firmware currently used by the first functional module (para [0063-0064] teaches storing new and old versions of software in in different memories which read on different memory banks).
Borges and Kiaie are analogous art because both deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges and Kiaie before him/her before the effective filing date of the claimed invention, to incorporate the features of Kiaie into Borges because Kiaie’s teaching provides advantages over prior art (Kiaie, Summary).

Regarding claim 13 (Currently Amended), it is directed to A patient care system to implement the method disclosed in claim 1, please see the rejections directed to claim 1  A patient care system comprising: 
a first functional module (Fig. 1, 150); and 
a control module, the control module comprising a memory and one or more processors configured to execute instructions stored on the memory to cause the control module to (Fig. 1, 140).

Regarding claim 28 (Currently Amended), it is directed to A non-transitory machine readable medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 28. Note that, Borges teaches A non-transitory machine readable medium comprising instructions stored thereon that, when executed by a device, cause the device to perform operations (para p0016], “Computer program products are also described that comprise non-transitory computer readable media storing instructions, which when executed one or more data processors of one or more computing systems, causes at least one data processor to perform operations herein. …”).

Claims 2, 4, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Borges in view of Kiaie as applied to claims 1 and 13 respectively, in further view of Shirota et al (US 20080163190 A1, hereinafter, “Shirota”).

Regarding claim 2 (Currently Amended), Borges as modified by Kiaie teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
receiving, by the control module, an activation command from a central computing system; 
determining, by the control module, in response to the activation command, whether the patient care device is currently active based on a status indicator of the patient care device; and 
in response to determining that the patient care device is currently inactive, switching, by the control module, execution of the current version of firmware for the control module stored in the second memory bank to a new version of firmware for the control module included in the new configuration package and stored in the first memory bank.
Shirota teaches further comprising: 
receiving, by the control module, an activation command from a central computing system (para [0045], “…an instruction to change the version of the firmware is issued,…”); 
determining, by the control module, in response to the activation command, whether the patient care device is currently active based on a status indicator of the patient care device (para [0045], “…Then, each cluster and each SSU are powered off in step S19.”); and 
in response to determining that the patient care device is currently inactive, switching, by the control module, execution of the current version of firmware for the control module stored in the second memory bank to a new version of firmware for the control module included in the new configuration package and stored in the first memory bank (para [0046], “…During the backup state in step S20, switching of connection is made to wiring, for example, to a read only memory (ROM) which stores firmware of a new version…”).
The combination of Borges and Kiaie along with Shirota are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges, Kiaie and Shirota before him/her before the effective filing date of the claimed invention, to incorporate the features of Shirota into Borges and Kiaie because Shirota’s teaching provides techniques “to improve the timewise use efficiency of a data storing system” (Shirota, para [0016]).

Regarding claim 4 (Original), Borges as modified by Kiaie and Shirota teaches The computer-implemented method of claim 2, Shirota further teaches further comprising: 
prior to switching execution to the new version of firmware for the control module: 
initiating, by the control module, a power-down process of the control module in response to determining that the patient care device is currently inactive (para [0039], “…an operating system that has run is initially stopped, for example, by an operator of the system, and the system is completely stopped in step S10…” Fig. 5 step 19); and 
during a boot-up process of the control module after completion of the power- down process, initiating, by the control module, the step of switching execution to the new version of firmware for the control module (Fig. 5, steps 21 and 22).
The combination of Borges and Kiaie along with Shirota are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges, Kiaie and Shirota before him/her before the effective filing date of the claimed invention, to incorporate the features of Shirota into Borges and Kiaie because Shirota’s teaching provides techniques “to improve the timewise use efficiency of a data storing system” (Shirota, para [0016]).

Regarding claim 14 (Currently Amended), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 16 (Original), it recites same features as claim 4, and is rejected for the same reason.

Claims 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Borges in view of Kiaie and Shirota as applied to claims 2 and 14 respectively, in further view of Williams et al (US 20200035358 A1, hereinafter, “Williams”).

Regarding claim 3 (Currently Amended), Borges as modified by Kiaie and Shirota teaches The computer-implemented method of claim 2, but does not explicitly teach further comprising: 
receiving, by the control module, a second activation command from the central computing system; and DB2/ 39198033.244Attorney Docket No. P-22207.US01/122295-6731 
in response to receiving the second activation command and when the patient care device is determined to be inactive, switching, by the control module, execution of the new version of firmware for the control module stored in the first memory bank back to the current version of firmware for the control module stored in the second memory bank.
Williams teaches further comprising: 
receiving, by the control module, a second activation command from the central computing system (para [0016], “…the method may further include providing the bed circuitry with a memory toggle that may be used to select between the first and second memory banks thereby to select which version of bed operating software may be used to operate the patient bed…” wherein the toggle reads on a second activation command); and DB2/ 39198033.244Attorney Docket No. P-22207.US01/122295-6731 
in response to receiving the second activation command and when the patient care device is determined to be inactive, switching, by the control module, execution of the new version of firmware for the control module stored in the first memory bank back to the current version of firmware for the control module stored in the second memory bank (para [0016], “…Alternatively or additionally, the memory toggle may include a toggle flag that may be used at start-up of the patient bed to determine which of the first and second memory banks is currently active….” wherein start-up indicates the patient care device is inactive).
The combination of Borges, Kiaie and Shirota along with Williams are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges, Kiaie, Shirota and Williams before him/her before the effective filing date of the claimed invention, to incorporate the features of Williams into Borges, Kiaie and Shirota because Williams’s teaching provides improvement over prior art (Williams, para [0060]).

Regarding claim 15 (Currently Amended), it recites same features as claim 3, and is rejected for the same reason.

Claims 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borges in view of Kiaie and Shirota as applied to claim 4 and 16 respectively, in further view of KITAO (US 20180341476 A1, hereinafter, “KITAO”).

Regarding claim 5 (Original), Borges as modified by Kiaie and Shirota teaches The computer-implemented method of claim 4, but does not explicitly teach further comprising: 
during the boot-up process, detecting, by the control module, a connection to the first functional module; and 
sending, by the control module, in response to detecting the connection, an instruction to the first functional module to switch execution to the new version of firmware of the first functional module.
KITAO teaches further comprising: 
during the boot-up process, detecting, by the control module, a connection to the first functional module (para [0064], “After the ACC is turned on, the switching instruction unit 213 instructs all of the ECUs…” instructing all of the ECUs indicates that the ECUs are connected); and 
sending, by the control module, in response to detecting the connection, an instruction to the first functional module to switch execution to the new version of firmware of the first functional module (para [0064], “…the switching instruction unit 213 instructs all of the ECUs 3 constituting the cooperating ECU group 4 to perform switching processes of switching software to be thereafter executed to the update software written in the second areas 322, in the same period (STEP S4)….”).
The combination of Borges, Kiaie and Shirota along with KITAO are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges, Kiaie, Shirota and KITAO before him/her before the effective filing date of the claimed invention, to incorporate the features of KITAO into Borges, Kiaie and Shirota because KITAO’s teaching provides techniques “for efficiently and properly performing processes of updating software” (KITAO, para [0009]).

Regarding claim 17 (Original), it recites same features as claim 5, and is rejected for the same reason.

Claims 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borges in view of Kiaie as applied to claims 1 and 13 respectively, in further view of Basso et al (US 20030221015 A1, hereinafter, “Basso”).

Regarding claim 6 (Original), Borges as modified by Kiaie teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
prior to transmitting the new version of firmware to the first functional module: 
determining, by the control module, based on available bandwidth of one or more processors of the control module, whether available computing resources of the control module are sufficient to transmit the new version of firmware to the first functional module; and 
in response to determining that the available computing resources are sufficient, initiating, by the control module, the transmitting of the new version of firmware to the first functional module.
Basso teaches further comprising: 
prior to transmitting the new version of firmware to the first functional module: 
determining, by the control module, based on available bandwidth of one or more processors of the control module, whether available computing resources of the control module are sufficient to transmit the new version of firmware to the first functional module (para [0045], “…In one embodiment, the policer control block may be configured to determine if there is sufficient bandwidth for transmitting the received slow path packet to the associated control processor 410….” wherein the received data packet is analogous to the new version of firmware); and 
in response to determining that the available computing resources are sufficient, initiating, by the control module, the transmitting of the new version of firmware to the first functional module (para [0045], “…If the count contains enough bits that covers the .
The combination of Borges and Kiaie along with Basso are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges, Kiaie and Basso before him/her before the effective filing date of the claimed invention, to incorporate the features of Basso into Borges and Kiaie because Basso’s teaching provides advantages over prior art (Basso, para [0014]).

Regarding claim 18 (Original), it recites same features as claim 6, and is rejected for the same reason.

Claims 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borges in view of Kiaie as applied to claims 1 and 13 respectively, in further view of Kroell (US 20130205290 A1, hereinafter “Kroell”).

Regarding claim 7 (Currently Amended), Borges as modified by Kiaie teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
determining, by the control module, whether the new configuration package includes the new version of the firmware for the first functional module based on an identifier DB2/ 39198033.245Attorney Docket No. P-22207.US01/122295-6731 associated with the new version of firmware for the first functional module 
Kroell teaches further comprising: 
determining, by the control module, whether the new configuration package includes the new version of the firmware for the first functional module based on an identifier DB2/ 39198033.245Attorney Docket No. P-22207.US01/122295-6731 associated with the new version of firmware for the first functional module (para [0021], “In a further embodiment, a unique identification .
Borges and Kiaie along with Kroell are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges, Kiaie and Kroell before him/her before the effective filing date of the claimed invention, to incorporate the features of Kroell into Borges and Kiaie because Kroell’s teaching provides technical advantage (Kroell, para [0010]).

Regarding claim 19 (Currently Amended), it recites same features as claim 7, and is rejected for the same reason.

Claims 8, 20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Borges in view of Kiaie as applied to claims 1 and 13 respectively, in further view of Xavier et al (US 20200027541 A1, hereinafter, “Xavier”).

Regarding claim 8 (Original), Borges as modified by Kiaie teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
detecting, by the control module, a new connection from a second functional module; and 
sending, by the control module, responsive to the new connection, a message to the second functional module indicating a version of firmware of the second functional module to execute on the second functional module.
Xavier teaches further comprising: 
detecting, by the control module, a new connection from a second functional module (para [0075], “At block 636, the selected infusion pumps 204 can request the update data at the local URL from the connectivity adapter 206….” wherein the connectivity adapter reads on the control module and the infusion pumps read on a second functional module); and 
sending, by the control module, responsive to the new connection, a message to the second functional module indicating a version of firmware of the second functional module to execute on the second functional module (para [0078], “As described above at block 630, the connectivity adapter 206 can stagger update notifications to the infusion pumps 204. For example, if 100 infusion pumps 204 are scheduled to receive an update, the connectivity adapter 206 may only notify 50 infusion pumps 204 and as individual update downloads complete new updates are scheduled for the remaining infusion pumps 204.”).
The combination of Borges and Kiaie along with Xavier are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges, Kiaie and Xavier before him/her before the effective filing date of the claimed invention, to incorporate the features of Xavier into Borges and Kiaie because Xavier’s teaching provides “techniques for facilitating communication with and across a clinical environment and a cloud environment” (Xavier, para [0004]).

Regarding claim 20 (Original), it recites same features as claim 8, and is rejected for the same reason.

Regarding claim 25 (Original), Borges as modified by Kiaie teaches The patient care system of claim 13, but does not explicitly teach wherein the new versions of the firmware include respective instructions for adjusting a functional module based on a predefined parameter, and wherein the new configuration package includes drug library information including the predefined parameter, and wherein the current version of the firmware ignores the predefined parameter.
Xavier teaches
wherein the new versions of the firmware include respective instructions for adjusting a functional module based on a predefined parameter, and wherein the new configuration package includes drug library information including the predefined parameter, and wherein the current version of the firmware ignores the predefined parameter (para [0050], “... Each infusion pump follows rules contained in drug libraries when delivering the drugs to patients. The rules provide boundaries and guidelines for infusion, such as for example, hard dosing limits, soft dosing limits, rates of infusion, etc., for a plurality of infusible drugs. Drug libraries are often updated with new drugs, drugs being infused in new areas of the facility (e.g., neonatal, ICU, NICU), new infusion treatments, and the like. It is desirable that the infusion pumps include drug library updates in order to maintain the highest level of care for patients.” For motivation to combine, please refer to office action regarding claim 8).

Regarding claim 26 (Original), Borges as modified by Kiaie teaches The patient care system of claim 13, but does not explicitly teach wherein the first functional module comprises a fluid pump module, and wherein the firmware includes instructions to control a flow rate for the fluid pump module.
Xavier teaches
wherein the first functional module comprises a fluid pump module, and wherein the firmware includes instructions to control a flow rate for the fluid pump module (para [0050], “... Each infusion pump follows rules contained in drug libraries when delivering the drugs to patients. The rules provide boundaries and guidelines for infusion, such as for example, hard dosing limits, soft dosing limits, rates of infusion, etc., for a plurality of infusible drugs. Drug libraries are often updated with new drugs, drugs being infused in new areas of the facility (e.g., neonatal, ICU, NICU), new infusion treatments, and the like. It is desirable that the infusion pumps include drug library updates in order to maintain the highest level of care for patients.” Wherein the infusion pump reads on a fluid pump module, rates of infusion reads on flow rate. For motivation to combine, please refer to office action regarding claim 8).

Claims 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Borges in view of Kiaie and Xavier as applied to claims 8 and 20 respectively, in further view of KODIMER (US 20090271507 A1, hereinafter, “KODIMER”) and Wang et al (US 20150178061 A1, hereinafter, “Wang”).

Regarding claim 9 (Original), Borges as modified by Kiaie and Xavier teaches The computer-implemented method of claim 8, but does not explicitly teach further comprising: 
receiving, by the control module, a response from the second functional module, wherein in the response indicates that the version of firmware indicated in the message is unavailable in the second functional module; 
providing, by the control module, based on the response, an alert to a user for display at a display device associated with the control module, wherein the alert indicates that the version of firmware is unavailable in the second functional module; 
receiving, by the control module, responsive to the alert, an input from the user to send the version of firmware to the second functional module; and 
sending, by the control module, based on the input, the version of firmware to the second functional module, 
wherein the new configuration package includes the version of the firmware for the second functional module.
KODIMER teaches further comprising: 
receiving, by the control module, a response from the second functional module, wherein in the response indicates that the version of firmware indicated in the message is unavailable in the second functional module (para [0070], “…Selection data is then received at step 712 corresponding to each displayed device 104, 114, and 124 for receipt of the revised software of the update data. ….” Selection from the displayed device indicates that the version of software is unavailable on the device which reads on the claim feature.); 
sending, by the control module, based on the input, the version of firmware to the second functional module (para [0071], “The revised software is then communicated from , 
wherein the new configuration package includes the version of the firmware for the second functional module (para [0071], “The revised software is then communicated from the administrative workstation 134 to each of the networked document processing devices 104, 114, and 124 via the computer network 102 based upon the received selection data at step 714 ….”).
The combination of Borges, Kiaie and Xavier along with KODIMER are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges, Kiaie, Xavier and KODIMER before him/her before the effective filing date of the claimed invention, to incorporate the features of KODIMER into Borges, Kiaie and Xavier because KODIMER’s teaching provides advantages over prior art (KODIMER, para [0009]).
None of Borges, Kiaie, Xavier and KODIMER explicitly teaches 
providing, by the control module, based on the response, an alert to a user for display at a display device associated with the control module, wherein the alert indicates that the version of firmware is unavailable in the second functional; 
receiving, by the control module, responsive to the alert, an input from the user to send the version of firmware to the second functional module; 
Wang teaches 
providing, by the control module, based on the response, an alert to a user for display at a display device associated with the control module, wherein the alert indicates that the version of firmware is unavailable in the second functional module (para [0063], “The extended interface application 210 processes the indication to generate or provide 305 a device software update notification that informs the user 350 (or third party) that the software package has been downloaded and is ready to be installed on the connected device 101. For example, the extended interface application 210 may generate a local  
receiving, by the control module, responsive to the alert, an input from the user to send the version of firmware to the second functional module (para [0064], “…The input may indicate the selection of "Install Now" (accept) and "Install Later" (defer) by the user 350. The extended interface application 210 processes the input to generate a response indication that reflects the selection by the user 350….”);
The combination of Borges, Kiaie, Xavier and KODIMER along with Wang are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges, Kiaie, Xavier, KODIMER and Wang before him/her before the effective filing date of the claimed invention, to incorporate the features of Wang into Borges, Kiaie, Xavier and KODIMER because Wang’s teaching provides techniques “to facilitate notifications from the connected device to the user and receive user inputs indicating consent in response to the notifications” (Wang, Abstract).

Regarding claim 21 (Original), it recites same features as claim 9, and is rejected for the same reason.

Claims 10-12, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Borges in view Kiaie as applied to claims 1 and 13 respectively, in further view of Xavier et al (US 20200027541 A1, hereinafter, “Xavier”) and KITAO (US 20180341476 A1, hereinafter, “KITAO”).

Regarding claim 10 (Currently Amended), Borges as modified by Kiaie teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
detecting, by the control module, a new connection from a third functional module; 
determining, by the control module, responsive to the new connection from the third functional module, based on a message from the third functional module, whether a version of firmware executing on the third functional module is compatible with the current version of firmware executing on the control module; and 
in response to determining that the version of firmware is incompatible, causing, by the control module, the third functional module to execute a version of firmware of the third functional module compatible with the current version of firmware executing on the control module.
Xavier teaches 
detecting, by the control module, a new connection from a third functional module (para [0075], “At block 636, the selected infusion pumps 204 can request the update data at the local URL from the connectivity adapter 206….” wherein the connectivity adapter reads on the control module and the infusion pumps read on a third functional module); 
The combination of Borges and Kiaie along with Xavier are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges, Kiaie and Xavier before him/her before the effective filing date of the claimed invention, to incorporate the features of Xavier into Borges and Kiaie because Xavier’s teaching provides “techniques for facilitating communication with and across a clinical environment and a cloud environment” (Xavier, para [0004]).
None of Borges, Kiaie and Xavier explicitly teaches 
determining, by the control module, responsive to the new connection from the third functional module, based on a message from the third functional module, whether a version of firmware executing on the third functional module is compatible with the current version of firmware executing on the control module; and 
in response to determining that the version of firmware is incompatible, causing, by the control module, the third functional module to execute a version of firmware of the third functional module compatible with the current version of firmware executing on the control module.
KITAO teaches 
determining, by the control module, responsive to the new connection from the third functional module, based on a message from the third functional module, whether a version of firmware executing on the third functional module is compatible with a current version of firmware executing on the control module (para [0063], “…after the confirming unit 212 confirms that the update software has been written in the second areas 322 in all of the ECUs 3 constituting the cooperating ECU group 4…” wherein the software updating device 2 in Fig. 1 reads on the control module, ECUs 3 reads on the third functional module, the confirming process reads on determining if firmware executing on the third functional module is compatible); and 
in response to determining that the version of firmware is incompatible, causing, by the control module, the third functional module to execute a version of firmware of the third functional module compatible with the current version of firmware executing on the control module (para [0064], “…the switching instruction unit 213 instructs all of the ECUs 3 constituting the cooperating ECU group 4 to perform switching processes of switching software to be thereafter executed to the update software written in the second areas 322, in the same period (STEP S4)….” wherein the switching instruction unit 213 which is part of software updating device reads on the control module).
The combination of Borges, Kiaie and Xavier along with KITAO are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges, Kiaie, Xavier and KITAO before him/her before the effective filing date of the claimed invention, to incorporate the features of KITAO into Borges, Kiaie and Xavier because KITAO’s teaching provides techniques “for efficiently and properly performing processes of updating software” (KITAO, para [0009]).

Regarding claim 11 (Original), Borges as modified by Kiaie, Xavier and KITAO teaches The computer-implemented method of claim 10, Kiaie further teaches wherein the version of firmware executing on the third functional module is stored in a first memory bank of the third functional module and a version of firmware compatible with the current version of firmware executing on the control module is stored in a second memory bank of the third functional module (para [0063-0064] teaches storing current software version in the second memory, and storing the new (upgraded) version in the first memory, and the current version reads on compatible version. For motivation to combine, please refer to office action regarding claims 1 and 10).

Regarding claim 12 (Original), Borges as modified by Kiaie, Xavier and KITAO teaches The computer-implemented method of claim 10, KITAO further teaches wherein causing the third functional module to execute the version of firmware of the third functional module compatible with the current version of firmware executing on the control module, further comprises: 
sending an instruction to switch execution to the version of firmware stored in a second memory bank of the third functional module (para [0064], “…the switching instruction unit 213 instructs all of the ECUs 3 constituting the cooperating ECU group 4 to perform switching processes of switching software to be thereafter executed to the update software written in the second areas 322, in the same period (STEP S4)….” KITAO’s teaching makes the claim feature obvious. For motivation to combine, please refer to office action regarding claim 10).

Regarding claim 22 (Currently Amended), it recites same features as claim 10, and is rejected for the same reason.

Regarding claim 23 (Original), it recites same features as claim 11, and is rejected for the same reason.

Regarding claim 24 (Original), it recites same features as claim 12, and is rejected for the same reason.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Borges in view Kiaie as applied to claim 13, in further view of Masuda (US 20050148869 A1, hereinafter, “Masuda”).

Regarding claim 27 (Original), Borges as modified by Kiaie teaches The patient care system of claim 13, but does not explicitly teach wherein the first functional module comprises a syringe pump module, and wherein the firmware includes instructions to control pressure applied to a syringe received by the syringe pump module.
Masuda teaches 
wherein the first functional module comprises a syringe pump module, and wherein the firmware includes instructions to control pressure applied to a syringe received by the syringe pump module (para [0067], “Furthermore, if 2D codes of liquid syringe 200 and extension tube 230 are assigned to the data about their withstand pressures, CPU 131 controls the operation of liquid injection mechanism 117 not to exceed the withstand pressures stored in RAM 133 depending on the pressure detected by load cell 119.”).
The combination of Borges and Kiaie along with Masuda are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Borges, Kiaie and Masuda before him/her before the effective filing date of the claimed invention, to incorporate the features of Masuda into Borges and Kiaie because Masuda’s teaching provides “a liquid injection system capable of facilitating an input of a large amount of data into a liquid injector to perform a variety of operations” (Masuda, para [0021]).


Response to Arguments
Applicant's arguments regarding art rejections filed 2/8/2022 have been fully considered and are moot upon new grounds of rejections made in this office action above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shelton et al is cited for teaching adaptive control program updates for surgical hubs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/SPE, Art Unit 2192